This opinion is subject to administrative correction before final disposition.




                                 Before
                      GASTON, BAKER, and MYERS
                        Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                        Austin T. FLOYD
               Lance Corporal (E-3), U.S. Marine Corps
                             Appellant

                             No. 202100095

                        _________________________

                          Decided: 21 March 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                             Keaton H. Harrell

 Sentence adjudged 6 January 2021 by a special court-martial convened
 at Marine Corps Base Camp Lejeune, North Carolina, consisting of a
 military judge sitting alone. Sentence in the Entry of Judgment: reduc-
 tion to E-1, confinement for 55 days, and a bad-conduct discharge.

                              For Appellant:
                    Captain Colin A. Kisor, JAGC, USN

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).

                        _________________________
                   United States v. Floyd, NMCCA No. 202100095
                                Opinion of the Court

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   However, we note that the Entry of Judgment does not accurately reflect
the disposition of the charges. 2 Although we find no prejudice, Appellant is
entitled to have court-martial records that correctly reflect the content of his
proceeding. 3 In accordance with Rule for Courts-Martial 1111(c)(2), we modify
the Entry of Judgment and direct that it be included in the record.
    The findings and sentence are AFFIRMED.


                                      FOR THE COURT:




                                      RODGER A. DREW, JR.
                                      Clerk of Court




    1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.
    2 The Entry of Judgment is missing the plea and finding for the specification of one
of the charges. See Rule for Courts-Martial 1111(b)(1) (requiring the Entry of Judg-
ment to contain the pleas and findings for “each charge and specification referred to
trial”) (emphasis added).
    3   United States v. Crumpley, 49 M.J. 538, 539 (N-M. Ct. Crim. App. 1998).


                                             2
UNITED STATES                                      NMCCA NO. 202100095

       v.                                                 ENTRY
                                                           OF
Austin T. FLOYD                                         JUDGMENT
Lance Corporal (E-3)
U.S. Marine Corps                                  As Modified on Appeal
                  Accused
                                                        21 March 2022



   On 6 January 2021 the Accused was tried at Marine Corps Base Camp Lejeune,
North Carolina, by a special court-martial consisting of military judge sitting alone.
Military Judge Keaton H. Harrell presided.

                                   FINDINGS

   The following are the Accused’s pleas and the Court’s findings to all offenses the
convening authority referred to trial:

Charge:       Violation of Article 112a, Uniform Code of Military Justice,
              10 U.S.C. § 912a.
               Plea: Guilty.
               Finding: Guilty.

   Specification:      Wrongful use of Lysergic Acid Diethylamide (LSD) on
                       or about 30 May 2020.
                       Plea: Guilty.
                       Finding: Guilty.

Additional Charge I:        Violation of Article 92, Uniform Code of Military
                            Justice, 10 U.S.C. § 892.
                            Plea: Guilty.
                            Finding: Guilty.




                                          3
                  United States v. Floyd, NMCCA No. 202100095
                           Modified Entry of Judgment

   Specification:     Violating a lawful general order by wrongfully
                      transporting a privately owned loaded firearm on
                      Camp Lejeune on or about 30 September 2020.
                      Plea: Guilty.
                      Finding: Guilty.

Additional Charge II:      Violation of Article 112a, Uniform Code of
                           Military Justice, 10 U.S.C. § 912a.
                           Plea: Not Guilty.
                           Finding: Dismissed.

   Specification:     Wrongful distribution of LSD on divers occasions
                      between on or about 8 September and on or about 30
                      September 2020.
                      Plea: Not Guilty.
                      Finding: Dismissed.

                                 SENTENCE

   On 6 January 2021, the military judge sentenced the Accused to the following:
      Reduction to pay grade E-1.
         For the Specification of the Charge:
            confinement for 30 days.
         For the Specification of Additional Charge I:
            confinement for 55 days.
         The terms of confinement will run concurrently.
      Confinement for a total of 55 days.
      A bad-conduct discharge.
   The Accused has served 50 days’ pretrial confinement, which shall be deducted
from the adjudged sentence to confinement.


                              FOR THE COURT:




                              RODGER A. DREW, JR.
                              Clerk of Court




                                         4